Title: Bettally & Noseda to William Temple Franklin, 1 October 1782
From: Bettally & Noseda
To: Franklin, William Temple


This document concerns an invention that Jean-François Pilatre de Rozier had described and announced for sale in the previous day’s Journal de Paris: bougies phosphoriques, or self-igniting candles. A precursor to matches, bougies phosphoriques were the first instruments capable of generating a flame without the arduous use of flint and tinder. The public response was overwhelming, and manufacturers had trouble meeting the demand. As the present document indicates, when Temple inquired about buying bougies phosphoriques from Bettaly & Noseda, dealers in scientific instruments, they had only one left, and Pilatre de Rozier—their supplier—had none. The following day Pilatre de Rozier published a statement begging the public to be patient: his stock was depleted and he was waiting for more. He apologized for the manufacturing defects in the first batch of bougies phosphoriques, announced a price reduction on future sales, and promised compensation—either in cash refunds or in additional candles—to those who had purchased candles at the higher price.
The inventor, referred to as an anonymous “amateur” in Pilatre de Rozier’s article, was Louis Peyla of Turin, who made his first successful bougies phosphoriques in 1779. News of his invention reached France in 1782 through the pamphlet of one comte de Challant, who claimed to have made significant improvements. Peyla’s own memoir establishing himself as the inventor and describing his manufacturing technique was published in the October, 1782, issue of the Journal de physique. His bougies, hermetically sealed in close-fitting glass tubes, were reed-thin wax tapers, four to five inches long, whose wicks were infused with a mixture of phosphorus and sulfur. The glass tubes were scored in the middle where they were to be snapped open. The user would warm the wick end of the tube, break off the opposite end, and quickly extract the candle from its casing. If the atmosphere was dry and the air not too damp, the candle would ignite spontaneously and burn long enough to light several other candles or a lamp in the dark.
Many people began making bougies phosphoriques and improving the technique. In his initial Journal de Paris article Pilatre de Rozier wrote that he himself had suggested improvements to the two manufacturers who sold them at the Musée. Bettally & Noseda, finding that their customers complained of low success rates, soon began selling bougies phosphoriques of their own manufacture. In a November 6 letter to the Journal de Paris they explained that they had learned the secret of a successful phosphorus mixture. Their bougies worked in any weather, even in below-freezing temperatures. They also addressed the recently published complaint of a user who had suffered severe burns when excess phosphorus spilled onto his hands. That was due to poor manufacturing, they explained; in their own candles, not a speck of phosphorus could possibly escape.
Franklin was so impressed with these devices that he included bougies phosphoriques among the recent scientific developments he described to François Steinsky and Jan Ingenhousz. When Thomas Jefferson arrived in Paris in 1784, he was likewise amazed by these “phosphoretic matches” and planned to send some to America. He later learned that they were already being sold in Philadelphia.
 
Monsieur
Paris ce pre. octobre 1782
Nous nous trasportame á L’instans che Mr. Desrosierre pour avoirs Des Bougie Fosforique. Il nen avait pas de Fait. Nous en avons eut un que Nous vous envoions vous aure Soin Pour en voir Leffet De Le Casser á Lá Marque du papier e Lescouer aussi tot il S’enflamerá.
Demain Nous en aurons D’autre. Si vous avez ocasion D’envoier Nous en Remeterons La Douzaine.
En atendent L’honeur Des vous ordre Nous Avont Celui Detre parfaittement
Monsieur Votres heumble Serviteur
Bettally & Noseda
 
Addressed: A Monsieur / Monsieur Franklin Le Fils / A Passÿ
Notation: Bettaly & Noseda 1er. Oct. 1782
